Citation Nr: 0121458	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  99-16 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUE

Entitlement to a rating higher than 10 percent for residuals 
of a laceration of the 3rd and 4th fingers of the right hand.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel

INTRODUCTION

The veteran had honorable active duty from July 1975 to April 
1979 and from August 1983 to July 1986.  He also had other 
than honorable active duty from February 1987 to February 
1993.

This case comes before the Board of Veterans' Appeals (Board) 
from a June 1999 RO decision which granted service connection 
and a 10 percent disability rating for residuals of a 
laceration of the 3rd and 4th fingers of the right hand.  The 
veteran appeals for a higher rating.  


FINDINGS OF FACT

Service-connected residuals of a laceration of the 3rd and 4th 
fingers of the right hand are manifested by a well-healed 
scar on the distal phalanx, with localized numbness at the 
tip of the 4th finger, and no functional impairment from the 
condition.  Related impairment does not exceed that of a 
superficial scar which is tender and painful on objective 
demonstration.



CONCLUSION OF LAW

Service-connected residuals of a laceration of the 3rd and 4th 
fingers of the right hand are no more than 10 percent 
disabling.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. § 
4.118, Diagnostic Code 7804 (2000). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran had honorable active duty from July 1975 to April 
1979 in the Marine Corps, and from August 1983 to July 1986 
in the Army.  He also had other than honorable active duty 
from February 1987 to February 1993 in the Marine Corps.  

His service medical records show that in October 1978 he 
suffered multiple lacerations of the 3rd and 4th fingers of 
his right hand, when the handle of a door he was trying to 
open broke off.  He suffered three lacerations on his right 
hand, with two of the lacerations on the palmar surface of 
the 4th finger, both extending 2.5 cm in length and extending 
into sub 0 layers, and the third laceration was apparently at 
the base of the 3rd finger on the palmar surface.  It was 
noted that there was no tendon or ligament involvement, and 
range of motion was normal.  Sutures were applied to the 
lacerations of the 4th finger only.  Follow-up treatment was 
received in December 1978, and the sutures were removed.  
Service medical records from November 1983 show the veteran 
was treated for an injury to the palm of a hand (it is 
unclear whether the right or left hand was involved) in which 
a buffer rod penetrated the palm when he was disassembling a 
weapon; conservative treatment was provided for this injury.  
The remainder of service medical records show no right hand 
problems or residuals of prior injuries to the right hand.

In September 1997, the veteran filed a claim for service 
connection for a scar on the 4th finger of his right hand.  
He said the scar was from a 1978 service injury in which he 
had a laceration from a broken door handle, requiring 
stitches.

In May 1999, the veteran was given a VA hand, thumb, and 
fingers examination.  He complained that his right hand was 
sore at times, with numbness in the tips of his fingers and 
from his wrist to his palm.  The examiner indicated that this 
appeared to be an indication of carpal tunnel syndrome rather 
than a result of the veteran's injury in service.  There was 
no loss of strength in the involved fingers.  Physical 
examination revealed a well-healed half-inch scar on the 
distal phalanx of the 3rd and 4th fingers of the right hand.  
There was numbness in the 5th finger.  There was no weakness 
of the fingers.  The examiner's diagnosis was a laceration of 
the 3rd and 4th fingers of the right hand, with occasional 
residual discomfort.  

In June 1999, the RO granted service connection and a 10 
percent disability rating for residuals of a laceration of 
the 3rd and 4th fingers of the right hand, effective as of the 
date of the veteran's claim in September 1997.  

The veteran appealed for a higher rating for this condition.  
In his June 1999 notice of disagreement, he asserted that 
service medical records showed tendon and nerve involvement.  
The veteran filed his substantive appeal in July 1999, 
asserting he had numbness in his right hand and muscle and 
nerve damage from his 1978 service accident.

The veteran submitted a report of a December 1999 right hand 
evaluation performed by W. Shaffer, M.D.  The doctor noted 
the veteran wanted a second opinion regarding a connection 
between an injury to his distal right ring finger during 
service in 1978 and his recent symptoms of intermittent 
numbness and tingling involving the ulnar palmar aspect of 
his right hand with extension over the palmar aspects of the 
right ring and little fingers.  It was noted that upon the 
veteran's injury in 1978, he was not deemed to have suffered 
any tenderness or other significant neurological injuries.  
The veteran said that he had experienced continual numbness 
over the palmar aspect of the involved finger since the 
injury, but admitted the injury had not affected his 
flexibility in the finger nor caused any residual pain about 
the area.  Over the previous several months, the veteran 
reported, he had experienced intermittent numbness and 
tingling over the ulnar aspect of his right palm, extending 
out over the palmar aspects of his right ring and little 
fingers, unassociated with pain or weakness.  His symptoms 
did not significantly interfere with his daily activities or 
keep him awake at night with discomfort.  The veteran's only 
continual symptom was palmar numbness in the right ring 
finger, and he had not experienced any significant edema.  
Physical examination revealed a well-healed, barely 
detectable, oblique laceration scar over the mid palmar 
aspect of the distal segment of the right ring finger, with 
diminished sensation limited to the palmar aspect of the 
distal segment of the right ring finger.  Sensation was 
intact through the remainder of the right hand and fingers.  
The veteran's motor function appeared normal throughout the 
right hand and fingers with good flexion function in the 
right ring finger.  Tinel's sign was positive on the right.  
There was no evidence of vascular insufficiency in the 
veteran's right hand.  Dr. Shaffer's assessment was status 
post-laceration of the distal segment of the right ring 
finger while working with the military in 1978, associated 
with persistent most likely permanent numbness limited to the 
palmar aspect of the distal segment of the right ring finger.  
Dr. Shaffer noted probable recent development of intermittent 
low grade carpal tunnel syndrome involving the right hand and 
fingers, unrelated the veteran's military injury.  Dr. 
Shaffer also noted no evidence of significant tendinous or 
vascular sequelae related to the veteran's military injury.

In October 2000, the veteran was given a VA scars 
examination.  He indicated to the examiner that he had 
experienced numbness and tingling in his 3rd and 4th fingers 
following his October 1978 accident, particularly in the tip 
of his 4th finger.  The veteran said his condition had 
recently become worse, primarily in cold and damp weather.  
He also said he had occasional weakness in his right hand 
that prevented him from holding onto small objects, and at 
times had difficulty bending his 3rd and 4th fingers.  He had 
no pain and no difficulty sleeping.  Physical examination 
showed callus formation on the palmar surface of the 3rd 
finger, and less so on the 4th finger which had a 1 cm linear 
scar at the palmar surface of the terminal phalanx with no 
rigidity or localized tenderness. The veteran could flex all 
of the fingers on his right hand fully, and could press an 
equal amount of weight with both his right hand and his left 
hand on an ergometer.  The examiner's impressions were a 
well-healed laceration scar on the terminal phalanx of the 
right 4th finger, and callus formation on the palmar surface 
of the right 3rd finger.  X-rays of the right hand showed 
degenerative changes and no fracture.

At a Travel Board hearing in June 2001, the veteran testified 
regarding his October 1978 injury as well as an injury he 
received to his right hand while disassembling a weapon in 
November 1983.  He indicated that he had experienced numbness 
in the fingers of the hand, the palm area, and the base of 
the fingers following his October 1978 injury.  He said his 
current occupation involved operating a press and that this 
increased his numbness.  He also said that he frequently 
dropped things and that his hand cramped up an average of 
three times a week.  

Analysis

The veteran claims a rating higher than 10 percent for 
service-connected residuals of a laceration of the 3rd and 4th 
fingers of his right hand.  The file shows that through 
discussions in the rating decision, the statement of the 
case, and the supplemental statement of the case, the RO has 
notified the veteran of the evidence needed to establish a 
higher rating.  The file shows that the evidence has been 
properly developed, including providing the veteran with VA 
examinations, a personal hearing, and obtaining identified 
medical treatment records.  The Board is satisfied that the 
notice and duty to assist provisions of the law have been 
satisfied.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" for the 
condition over the period of time since service connection 
became effective in September 1997.  Fenderson v. West, 12 
Vet. App. 119 (1999). However, the Board finds "staged 
ratings" to be inapplicable here, as the evidence does not 
suggest a change in severity of the veteran's right hand 
laceration residuals since the time service connection became 
effective.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The medical evidence of record indicates that the veteran 
complains of numbness, tingling, cramping, and difficulty 
picking up and holding onto objects with his right hand.  
However, there is no medical evidence providing a link 
between most of these symptoms and the the service-connected 
residuals of a laceration of the 3rd and 4th fingers of the 
right hand.  The VA examination in 1999, as well as Dr. 
Shaffer's examination later that year, note that the 
veteran's symptoms appear to be the result of carpal tunnel 
syndrome unrelated to the service injury.  Manifestations 
from a non-service-connected condition may not be considered 
when rating a service-connected disability.  38 C.F.R. 
§ 4.14.

The examinations in 1999 and in 2000 collectively indicate 
that the only current residuals of a laceration of the 3rd 
and 4th fingers of the right hand are a well-healed scar on 
the distal phalanx (the latest examinations note only a small 
scar on the 4th digit) with some numbness localized to the 
area of the scar.  The medical records show no functional 
impairment of the right hand or fingers from the service-
connected condition.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7804, a maximum 
rating of 10 percent is assigned for superficial scars which 
are tender and painful on objective demonstration.  The RO 
has assigned a 10 percent rating for the condition by rating 
it as analogous to a superficial scar which is tender and 
painful on objective demonstration.  Although the service-
connected finger scar itself does not appear to be tender or 
painful, the RO found that the minimal area of numbness in 
the area of the scar was equivalent to disability required 
for a 10 percent rating under Code 7804.

The medical evidence from during and after service shows no 
muscle or tendon damage from the laceration of the 3rd and 4th 
fingers of the right hand which occurred in service in 1978.  
While the veteran maintains there was such damage, the 
medical records are to the contrary, and as a layman the 
veteran has no competence to give a medical opinion on this 
matter.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Service records show the veteran also had a puncture wound to 
the palm (possibly the right palm) in service in 1983, but 
this healed without residuals.  There is no basis for rating 
the service-connected residuals of a laceration of the 3rd 
and 4th fingers of the right hand as a muscle injury, since 
there was no muscle damage from the injury.  See, 38  C.F.R. 
§ 4.73, Diagnostic Codes 5307 and 5308.  If the residuals of 
a laceration of the 3rd and 4th fingers of the right hand were 
rated as a neurological condition, in light of some localized 
numbness at the end of one digit, a compensable rating would 
not be assigned, as there is no indication of mild incomplete 
paralysis.  See 38 C.F.R. §§ 4.31, 4.124a, Code 8516.  There 
is no ankylosis of fingers due to residuals of a laceration 
of the 3rd and 4th fingers of the right hand, and a 
compensable rating would not be assigned if the condition 
were rated under ankylosis codes.  See 38 C.F.R. §§ 4.31, 
Codes 5223, 5226, 5227.  

Given the signs and symptoms of the service-connected 
residuals of a laceration of the 3rd and 4th fingers of the 
right hand, there is no basis for a higher rating under any 
diagnostic code.  The preponderance of the evidence is 
against the claim for a rating in excess of 10 percent for 
this condition.  Thus the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A higher rating for residuals of a laceration of the 3rd and 
4th fingers of the right hand is denied.



		
L. W. TOBIN
	Member, Board of Veterans' Appeals



 

